Per Curiam.

The owner of a cleaning store which merely collects clothing for cleaning elsewhere and contains no highly flammable material has no duty, in the absence of statute, to install a sprinkler or other fire alarm system. It was error to predicate a finding of negligence on failure to install such apparatus. Since a bailee for mutual benefit is not an insurer and no liability exists for loss of property by him as a result of fire where negligence has not been established (Hale v. Platek, 182 N. Y. S. 750; Equitable Paper Bag Co. v. Long Is. R. R. Co., 172 Misc. 934; DeOnis v. Schmeltzer, 71 N. Y. S. 2d 384) substantial justice ‘ ‘ according to the rules of substantive law ’ ’ (CCA, § 1804) requires reversal.
The judgments should be reversed, without costs and complaints dismissed.
Concur — Lupiano, J. P., Markowitz and Gold, JJ.
Judgments reversed, etc.